 

--------------------------------------------------------------------------------


 

Exhibit 10.2


AMENDMENT
TO THE
ENSCO INTERNATIONAL INCORPORATED
2005 CASH INCENTIVE PLAN




       

THIS AMENDMENT is effective the 21st day of May 2008, by ENSCO International
Incorporated, having its principal office in Dallas, Texas (hereinafter referred
to as the "Company").

WITNESSETH:

WHEREAS, the Company has adopted the ENSCO International Incorporated 2005 Cash
Incentive Plan (the "Plan") effective January 1, 2005; and

WHEREAS, the Nominating, Governance and Compensation Committee of the Board of
Directors of the Company (the "Committee") has approved this Amendment to the
Plan during a regular meeting held on May 21, 2008; and

WHEREAS, the Company now desires to adopt this Amendment to the Plan in order to
provide that, in determining the annual bonuses for the Company's executive
officers for the 2008 Performance Period pursuant to the Plan, the Committee may
determine to include a discretionary component awarded as a Discretionary Bonus
based upon the Committee's determinations regarding achievement (or
non-achievement) of individual goals pre-established by the Company's Chief
Executive Officer for each officer and recommended to the Committee, which
Discretionary Bonus may (i) not exceed an amount equal to twenty-five percent
(25%) of the officer's Annual Performance Bonus for the 2008 Performance Period,
and (ii) result in the amount of the officer's Annual Performance Bonus for the
2008 Performance Period being reduced by up to twenty-five percent (25%), in
each case as determined by the Committee;

NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment to the Plan:

1.          Section 5(e)(i) is hereby amended to read as follows:

                     (i)           In order to assure the incentive features of
this Plan and to avoid distortion in the operation of this Plan, the Committee
may make adjustments in the Performance Goals, specific performance factors and
targets related to those Performance Goals and award criteria established by it
for any Performance Period under this Section 5, whether before or after the end
of the Performance Period to the extent it deems appropriate in its sole
discretion, which shall be conclusive and binding upon all parties concerned, to
compensate for or reflect any extraordinary changes which may have occurred
during the Performance Period which significantly affect factors that formed
part of the basis upon which such Performance Goals, specific performance
targets related to those Performance Goals and award criteria were determined.
Such changes may include, without limitation, changes in accounting practices,
tax, regulatory or other laws or regulations, or economic changes not in the
ordinary course of business cycles. The Committee also reserves the right to
adjust Annual Performance Bonus Awards to insulate them from the effects of
unanticipated, extraordinary, major business developments, e.g., unusual events
such as a special asset writedown, sale of a division, etc. The determination of
financial performance achieved for any Performance Period may, but need not be,
adjusted by the Committee to reflect such extraordinary, major business
developments. Any such determination shall not be affected by subsequent
adjustments or restatements. The Committee also reserves the right to decrease
by up to twenty-five percent (25%) the amount of the Annual Performance Bonus
Award determined by the Committee pursuant to Section 5(f) to be payable for the
2008 Performance Period to any Participant who is an officer of the Company to
reflect the determination by the Committee pursuant to Section 6, as amended, of
the level of that Participant's achievement (or non-achievement) of the
individual goals previously established by the Committee for that Participant
for the 2008 Performance Period. The determination of the amount of the
decrease, if any, in the amount of any such Participant's Annual Performance
Bonus for the 2008 Performance Period shall be determined by the Committee in
connection with its determinations under Section 5(f) and Section 6 for the 2008
Performance Period.


1



--------------------------------------------------------------------------------



 



2.          Section 6 is hereby amended by adding a new second paragraph to read
as follows:

              Notwithstanding the limitations of the preceding paragraph of this
Section 6 to the contrary, the Committee may determine to make a Discretionary
Bonus Award to any Participant who is an officer of the Company for the period
coinciding with the 2008 Performance Period based upon the Committee's
determination regarding the level of that Participant's achievement (or
non-achievement) of the individual goals previously established by the Committee
(based on recommendations from the Chief Executive Officer) for that Participant
for such period. The amount of the Discretionary Bonus that may be payable to
any such Participant pursuant to this paragraph may not exceed twenty-five
percent (25%) of the amount of the Annual Performance Bonus Award determined by
the Committee pursuant to Section 5(f) to be payable for the 2008 Performance
Period to such Participant. As provided in Section 5(e)(i), as amended, the
determination by the Committee pursuant to this paragraph with respect to any
such Participant may result in a decrease in the amount of the Annual
Performance Bonus determined by the Committee pursuant to Section 5(f) for the
2008 Performance Period. The Committee shall make its determinations under this
paragraph in connection with its determinations under Section 5(f) for the 2008
Performance Period.

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officer, has caused this Amendment to be executed effective as first above
written.

ENSCO INTERNATIONAL INCORPORATED



/s/   Charles A. Mills                                                          
                                       
Charles A. Mills,
Vice President - Human Resources and Security







2



--------------------------------------------------------------------------------

